ATTACHMENT TO ADVISORY ACTION

Response to Amendment
Applicant's amendment filed on 08/29/2022 is acknowledged. However, the amendment has not been entered given that it requires further search and consideration for claim 1. Specifically, the amendment has not been entered in light of amendment to claim 1 reciting a polycarbonate resin (A) having a viscosity average molecular weight of from 39,000 to 60,0000 which requires further search and consideration.

/KRUPA SHUKLA/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787